


110 HRES 362 IH: Honoring the life of Coach Edward

U.S. House of Representatives
2007-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 362
		IN THE HOUSE OF REPRESENTATIVES
		
			May 2, 2007
			Mr. Alexander
			 submitted the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Honoring the life of Coach Edward
		  Eddie Robinson.
	
	
		Whereas Edward Eddie Robinson was born on
			 February 13, 1919, in Jackson, Louisiana, as the son of sharecroppers;
		Whereas Eddie Robinson graduated from McKinley Senior High
			 School in Baton Rouge, Louisiana, in 1937, earned a bachelor’s degree from
			 Leland College in Baker, Louisiana, in 1940, graduated with a master’s degree
			 in science from the University of Iowa in 1954, and received an honorary Doctor
			 of Laws from Louisiana Tech University and an honorary Doctor of Humane Letters
			 from Yale University;
		Whereas in 1941, Eddie Robinson began his coaching career
			 at the Louisiana Negro Normal and Industrial Institute, renamed Grambling State
			 University in 1974;
		Whereas Eddie Robinson’s tenure at Grambling State
			 University stretched from the start of his coaching career in 1941 to his
			 retirement in 1997, a period that included 11 Presidents of the United States
			 and several wars;
		Whereas Eddie Robinson broke the record set by Bear Bryant
			 as collegiate football’s winningest coach in 1985, became the
			 first collegiate coach ever to win 400 games in 1995, and retired from coaching
			 in 1997 with a record of 408 wins, 165 losses, and 15 ties;
		Whereas throughout his coaching career, Eddie Robinson won
			 17 Southwestern Athletic Conference titles, 9 National Black College
			 championships, and had only eight losing seasons;
		Whereas Eddie Robinson received more awards than any other
			 coach in history, and his name adorns streets throughout Louisiana, stadiums,
			 and national awards; and
		Whereas Eddie Robinson was a dedicated coach, educator,
			 role model, husband, and father, and he will be remembered as one of college
			 football’s most beloved coaches: Now, therefore, be it
		
	
		That the House of Representatives honors
			 the life of Edward Eddie Robinson, and his service as an
			 educator, community leader, and outstanding coach.
		
